 LABORER'S, LOCAL NO. 721195Laborer's International Union of North America,Local No. 721, AFL-CIO and Walter A. Willisand Crouse Nuclear Energy Services, Inc. Casesl-CB-4785, 1-CB-4833, and 1-CB-4839May 27, 1981DECISION AND ORDEROn December 12, 1980, Administrative LawJudge Michael O. Miller issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel and Charging Party Crouse NuclearEnergy Services, Inc., filed exceptions and support-ing briefs. Respondent filed limited cross-excep-tions and a brief in support of its cross-exceptionsas well as an answering brief to the General Coun-sel's and Charging Party Crouse's exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommended'The General Counsel and Respondent have excepted to certain credi-bility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrectStandard Dry Wall Products, Inc. 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951). We have carefully examined the record and find nobasis for reversing his findings.The General Counsel has excepted to the Administrative Law Judge'sfinding that Respondent complied with the Board's Order in Laborers In-ternational Union of North America, Local No. 721 (Scaldini, Inc.). 246NLRB 691 (1979). Whether or not Respondent complied with a BoardOrder in a previous case is not a matter for determination by us in theinstant proceeding and we therefore make no finding with respect to theissue.In the eighth paragraph of sec. IIB, of his Decision, the Administra-tive Law Judge referred to Lloyd Dyal as the project manager forCrouse Nuclear Energy Services, Inc. While the record indicates thatDyal did occupy that position at the time of the hearing, it also revealsthat, at the relevant times herein, Dyal had been employed as Crouse'sconstruction superintendent.2 In finding that Respondent did not unlawfully deny job referral toWalter A. Willis between March 1979 and March 1980, we rely solelyupon the Administrative Law Judge's crediting of Business ManagerLouis Palavanchi that Willis did not request referral during that period.We therefore place no reliance upon the Administrative Law Judge'scomments in fn. 6 of his Decision.In the 20th paragraph of sec. II,A,2, of his Decision, the Administra-tive Law Judge referred to Dairylea Cooperative Inc., 219 NLRB 656(1975), enfd. sub nom. N.LR.B. v. Milk Drivers d Dairy Employees Local33& International Brotherhood of Teamsters. Chauffeurs. Warehousemenand Helpers of America, 531 F.2d 1162 (2d Cir. 1976). Chairman Fanningemphasizes, in accordance with his dissenting opinion in that case, that hewould not find clauses in collective-bargaining agreements providing su-perseniority for union stewards which go beyond layoff and recall to bepresumptively invalid.s We will modify par. (a) of the Administrative Law Judge's recom-mended Order to conform more closely to Conclusion of Law .256 NLRB No. 33Order of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Laborer's International Union of North America,Local No. 721, AFL-CIO, Brockton, Massachu-setts, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph l(a):"(a) Restraining and coercing employees byblocking the ingress and egress of employees andothers attempting to enter or leave the Pilgrim Nu-clear Power Station through Respondent Union'spicket line, and by jumping on, rocking, damaging,or hitting vehicles crossing through the picketline."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce employeesby blocking the ingress and egress of employ-ees and others attempting to enter or leave thePilgrim Nuclear Power Station through ourpicket lines, or by jumping on, rocking, dam-aging, or hitting vehicles crossing through thepicket lines.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights under Section 7 of the NationalLabor Relations Act.LABORER'S INTERNATIONAL UNIONOF NORTH AMERICA, LOCAL No. 721,AFL-CIODECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge:These cases were heard by me in Boston, Massachusetts,on September 2 and 3, 1980,' based on charges filed byWalter A. Willis, an individual, herein called Willis, andCrouse Nuclear Energy Services, Inc., herein calledCrouse, and complaints and amended complaints issuedon behalf of the National Labor Relations Board, hereincalled the Board, by the Regional Director for Region Iof the Board.2The complaints in Cases -CB-4785 andAll dates hereinafter are 1980, unless otherwise specified.t The charges in Cases -CB-4785 and -CB-4833 were filed by Willison February 12 and April 8, 1980, respectively, and the latter charge wasamended on May 19, 1980. The charge in Case I-CB-4839 was filed byContinuedLABORERS, LOCAL NO. 721 195 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDI-CB-4833 allege that Laborer's International Union ofNorth America, Local No. 721, AFL-CIO, herein calledthe Union, violated Section 8(b)(l)(A) and (2) of the Actby threatening Willis, by arbitrarily and discriminatorilyrefusing to refer him to employment, and by denyinghim overtime assignments because he filed a charge andgave testimony against Respondent in a prior case. Thecomplaint in Case -CB-4839 alleges that the Union vio-lated Section 8(b)(1)(A) of the Act by picket line activi-ty, blocking egress and ingress at the Pilgrim NuclearPower Station, herein called the Pilgrim Station, and bydamaging cars in the course of its picket line activities.Respondent's answers deny the commission of any unfairlabor practices.All parties were afforded full opportunity to appear, toexamine and to cross-examine witnesses, and to argueorally. General Counsel, Respondent, and Crouse haveall filed briefs, which have been carefully considered.Based on the entire record, including my observationof the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FACTI. CROUSE'S BUSINESS AND THE UNION'S LABORORGANIZATION STATUS-PRELIMINARYCONCLUSIONS OF LAWCharging Party Crouse is a Delaware corporation withits principal office and place of business in Linfield,Pennsylvania. At all material times it has been engagedin providing general maintenance and plant modificationservices for nuclear power plants, including Pilgrim Sta-tion in Plymouth, Massachusetts. Jurisdiction is not inissue. The complaints allege, and Respondent's answer tothe complaint in Case -CB-4839 admits, that Crousemeets the Board's standards for the assertion of jurisdic-tion over nonretail enterprises and is engaged in com-merce within the meaning of the Act. I therefore findand conclude that Crouse is an employer, engaged incommerce, within the meaning of Section 2(2), (6), and(7) of the Act.The complaints allege, Respondent admits, and I findand conclude that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Cases 1-CB-4785 and -CB-4833i. BackgroundWalter A. Willis has been a member of the Unionsince 1970. In July 1978, together with another member,Bruce A. Malaguti, Willis filed unfair labor practicecharges against the Union. Those cases went to hearingbefore an administrative law judge on March 19, 1979,and, following a full stipulation of fact and a jointmotion to transfer the proceeding directly to the BoardCrouse on April 16 and was amended on May 16, 1980. The complaint inCase -CB-4785 issued on March 28; it was amended and consolidatedwith the complaint issued in Case -CB-4833 on May 27. The complaintin Case -CB-4839 issued on May 21, 1980. All of these cases were con-solidated for hearing by Order dated August 6, 1980.for decision, resulted in a Board Order which issued onDecember 4, 1979, Laborers' International Union of NorthAmerica, Local No. 721 (Scaldini, Inc.), 246 NLRB 691(1979). Briefly stated, at issue therein was the Union'sfiling of intraunion charges against Willis and Malagutifor refusing to obey the order of Business Manager LouisPalavanchi to participate in a work stoppage againsttheir employer, the Union's fining each of those individ-uals pursuant to those charges, and the Union's efforts tocause the discharges of Willis and Malaguti after theyhad been suspended from union membership followingtheir failure to pay the fines assessed against them. Onthe stipulated record, the Board concluded that Re-spondent had violated Section 8(b)(l)(A), and (2) of theAct by its conduct in fining Willis and Malaguti for re-fusing to engage in a Union-authorized work stoppageand by attempting to cause their discharge. Respondentcomplied with the Board's Order.2. Palavanchi's alleged threat and refusal to referWillisThe Union maintains a hiring hall for the referral oflaborers to employers with whom it has collective-bar-gaining agreements. The agreement specifically govern-ing its dealings with Crouse, known as the General Presi-dent's Project Maintenance Agreement, herein called theProject Maintenance Agreement, provides that the signa-tory contractors recognize the signatory unions "as asource of employment referrals." It states, additionally:The appropriate Unions will be contacted and shallrefer all applicants for employment to this projectaccording to the standards and criteria uniformlly[sic] applied to any maintenance project in the area.The above shall not restrict the Contractor from so-liciting and hiring qualified personnel from anyother source, provided the Unions are unable to ful-fill manpower requirements within forty-eighthours, emergencies excluded.3Willis testified that between 7:30 and 8 a.m. on amorning in the week of March 19, 1979 (March 19 beingthe day that the hearing in the prior case was held), hewent to the Laborers hall seeking work. Only Palavanchiand he were present, he said. He asked Palavanchiwhether there was any work and requested that his namebe placed on the referral list. Palavanchi said he woulddo so and would call him if there was work. Then, ac-cording to Willis, Palavanchi said, "There are a lot ofpeople that want to work with you and I have a job thatI want to send you on." When Willis asked Palavanchi3 The Building and Site Construction Agreement between the Unionand the Associated General Contractors, herein called the BuildingAgreement, applicable to construction work within Local 721's jurisdic-tion, contains similar terms. The record contains no evidence establishingthe relationship between the two agreements or the applicability of theBuilding Agreement to Crouse's employees at Pilgrim Station, exceptthat Crouse management testified to applying certain terms of the Build-ing Agreement at that site. LABORER'S, LOCAL NO. 721197why he would say that, Palavanchi did not reply. Willisreceived no job referrals.Willis testified that he returned to the union hall in lateDecember 1979 or early January 19804 to look for workand to put his name on the referral list again. Again heclaimed that no one else was present. When he made hisrequest to Palavanchi, Palavanchi allegedly repeated,"That there was a job that he wanted me to go on, hehad for me, after this case was all over with and he re-ferred again to the fact that he had people that wantedto work with me ..." Again, according to Willis, heasked why Palavanchi would make such a statement andPalavanchi had no answer.Willis received no job referral until after he returnedto the union hall, allegedly for the third time, on March12.Palavanchi flatly denied seeing or speaking to Willisbetween March 19, 1979, and March 12, 1980. AlthoughPalavanchi testified that he had referred to his referrallist and records to refresh his recollection as to whetheror not Willis came to the hall the week of March 19,1979, and concluded that he had not, no records were in-troduced to establish either that Willis had registered atthe hall or that he had not. Palavanchi testified that, con-sidering the number of people out of work in bothMarch and December 1979, and considering the practiceof laborers looking for work, it would have been highlyunlikely for Willis to come to the hall at the hours hetestified and not see a number of other job seekers there.According to Palavanchi, it was his general practice toexhaust Local 721's referral list before calling for peoplefrom outside the Local unless contractors called for par-ticular skills which those on his list did not have. Gener-al Counsel introduced records of laborers who were notmembers of the Union, but were members of otherlocals, who were hired at Pilgrim Station by Crouse inNovember and December 1979 and January, February,and March. Palavanchi acknowledged that at least twoof these, Young and Woodburn, were members of otherlocals who were sent to the job without having been onthe referral list. He stated that while there may havebeen a number of unemployed Local 721 members, in-cluding some on the referral list, it was possible thatthere were none who were willing to work at a nuclearpower plant. As noted, Palavanchi contended that Willishad not applied for and was not on his referral listduring this period.Assuming that Louis Palavanchi made the statementswhich Willis attributed to him,5I am unable to conclude,* As noted, the Board's decision had issued on December 4, 1979.s I noted no defects in Palavanchi's demeanor on the witness standwhich would serve as a basis for discrediting his testimony. On the otherhand, I was not particularly impressed with Willis' testimony or demea-nor and found his assertions that no other job applicants were at the hallon the two occasions when he approached Palavanchi difficult to accept.Accordingly, to the extent that there are credibility conflicts betweenWillis and Palavanchi, I would credit the testimony of Palavanchi. Inreaching this conclusion I have placed no reliance on the testimony ofthe various witnesses proffered by Respondent who testified in regard toPalavanchi's reputation in the community for truth and veracity. Uponreconsideration, I hereby reverse my ruling made at the hearing permit-ting the introduction of such evidence. At the point at which such evi-dence was offered, General Counsel had not sought to impeach Palavan-as General Counsel would have me do, that Palavanchithreatened Willis either impliedly or directly. It may bethat the words attributed to Palavanchi by Willis, ifgiven a particular inflection, or if uttered in a contextotherwise threatening, could be deemed to be a threat.No such evidence exists herein; the alleged statementsare as susceptible of noncoercive interpretations as theyare as threats. Accordingly, to the extent that GeneralCounsel's complaint alleges that Palavanchi threatenedWillis by these statements, I shall recommend that it bedismissed.Similarly, I must conclude that General Counsel hasfailed to sustain his burden of proving that Willis wasdiscriminatorily denied job referrals between March 1979and March 1980. General Counsel has not established bya preponderance of the evidence that Willis sought refer-rals during this period, that Palavanchi bore animustoward Willis or that Willis was illegally passed over.Therefore, I shall also recommend that this allegation ofGeneral Counsel's complaint be dismissed.6On March 12, Willis went to the union hall. He tookalong a witness, he testified, to make sure that his namegot on the referral list. On the following day, Respond-ent called and referred him to Crouse for a laborer's jobat Pilgrim Station. He reported on March 14 and workedthe remaining 2 days in that week and all of the follow-ing week. At his own request, for personal reasons, hedid not work between March 24 and 30. He continued towork thereafter missing a portion of I day. ThroughApril 5, Willis worked substantial overtime, 6 or 7 daysper week, 12 hours per day.Through April 2, Crouse's laborer crews worked ex-tensive regularly scheduled overtime. On April 2, BostonEdison Company (BECO), the owner of Pilgrim Station,directed that the regularly scheduled overtime be elimi-nated. All overtime, from that date forward, was to bespecifically directed by BECO. As a result, a number ofthe laborer crews ceased to work overtime.The Building and Site Construction Agreement pro-vided that "[the] steward shall work on the job untilcompletion of all work covered by the terms of thisAgreement performed by the Employer and shall workall overtime performed by the Employer ...." (Emphasissupplied.) Crouse applied this contractual provision atPilgrim Station by order of Labor Superintendent FrankJones. However, the Project Maintenance Agreement di-chi's credibility on the basis of any adverse reputation for truth and ve-racity. See Rule 608(a)2), Federal Rules of Evidence.e Ideally, a union maintaining an exclusive hiring hall would possessand retain adequate records to establish the propriety of its referrals ifcalled upon to do so. The law, however, imposes no such requirement.See Local 394 Laborers' Internarional Union of North America. AFL-CIO(Building Contractors Association of New Jersey), 247 NLRB 97 (1980).Moreover, even if I were to draw an adverse inference from Respond-ent's failure to volunteer such records as it might have had (see MartinLuther King. Sr., Nursing Center, 231 NLRB 15 (1977)), I would beunable to conclude that Willis had been discriminatorily denied referrals.Such a conclusion would require that additional inferences as to the exist-ence of animus and the absence of honest oversight or legitimate reasonsfor the referral of others be drawn from the initial inference and, as theBoard has stated, "We cannot subscribe to the finding of a violation herethrough a process of piling one inference upon another." DiagnosticCenter Hospital Corp. of Texas, 228 NLRB 1215, 1216 (1977).LABORERS, LOCAL NO 721 197 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDrectly applicable to the work at Pilgrim Station con-tained no such provision.On April 7, Willis was working on a crew under Fore-man Earl Fowler. Fowler was a union member but heheld no position in the Union. He received his appoint-ment as a foreman from the general foreman and, as fore-man, received approximately 50 cents per hour morethan the other laborers. The record does not establishthat the Union played any role in the appointment ofCrouse's foremen.7Fowler's crew worked 11-1/2 hours on April 7 and 8.Willis, however, did not work any of that overtime. OnApril 7, about 3:30 p.m., Laborer General ForemanJames Levesque8had told Fowler to send one manhome. Levesque did not suggest who it should be.Fowler selected Willis as the one to be sent home, testi-fying that he did so because of his observations of Willis'work and the fact that Willis had missed a number ofdays in the prior weeks. According to Willis, Fowlertold him that the union steward, Andrews, would bebumping in.9Andrews came on to Fowler's crew about4 p.m. and worked 3-1/2 hours overtime.On April 8, according to Willis, Fowler again told himthat Andrews was bumping him off the crew for over-time purposes. Willis objected and asked Laborer Super-intendent Frank Jones and Levesque why Andrews wasbumping him twice in a row. Andrews, coming aroundthe corner and apparently hearing Willis' question, toldWillis, "I don't have to justify anything to you."'°Willisdid not work overtime on April 8. He and certain otherson that crew were sent home upon completion of an 8-hour shift. Others on that crew, not including Andrews,worked overtime. Andrews worked overtime that night,but on another crew. Fowler admits that he selectedWillis to be sent home on April 8 as he had on April 7.There is no evidence to establish that either Louis Pa-lavanchi or Andrews played any role in the selection ofWillis as one of the employees who would not workovertime on April 7 and 8. Neither is there any substan-tial evidence to establish that the Union had a role in theselection of individuals, generally, for overtime. Thus,while Howard Bailey, Crouse's project manager, testifiedthat discussions as to who would work overtime wouldbe held between the superintendent, the general foreman,and the union steward, and said that the steward couldmake recommendations in regard to selection for over-time, neither the superintendent, the general foreman,nor the steward corroborated his testimony. Andrewsdenied that he played any role in selection. Jones, theAs acknowledged by General Counsel in his brief, under the ProjectMaintenance Agreement, the Union had no role in the selection or ap-pointment of foremen for Crouse or at Pilgrim Station. That power wasspecifically reserved to, and exercised by, management. However, underthe Building and Site Construction Agreement, the Union had the author-ity to appoint every second foreman, subject to approval by the employ-er.s Levesque was also a member of Local 721.g Fowler did not believe that he knew, when Willis left the job onApril 7, that Andrews would be replacing him. Andrews, he recalled,was sent to his crew when the manpower requirements were changedsometime after Willis had already been sent home.10 While there is some confusion surrounding the circumstances ofWillis being sent home on April 8, there was no denial of the statementwhich Willis attributed to Andrews.labor superintendent, and the various foremen who weredirectly involved in the assignment of overtime, corrobo-rated Andrews' testimony.On April 9, Willis was transferred to another crew,one that worked five 8-hour days per week, withoutovertime. According to Willis, he had been told byFowler that he was being switched off of Fowler's crewbecause the men did not want to work with him"[b]ecause of union problems and things like that."Fowler did not contradict this testimony. Labor Superin-tendent Jones testified that he was responsible for trans-ferring Willis to another crew; he said that he had beentold by Foreman Kenneth Trajano that two employeeshad complained about working with Willis, stating ineffect that he was not doing his share of the work. Willisworked on several different crews between April 9 and15.On April 15, according to Willis, he was in the fore-men's trailer with Foreman Ken Trajano when Trajanoreceived a call informing him that a laborer was neededon Foreman Texeira's crew, No. 117. That crew was stillworking a 7-day, 11-1/2-hour shift, according to Willis.Trajano assigned Willis. As Willis was heading towardwhere the No. 117 crew was working, he heard Texeirapage Levesque on the intercom. Willis picked up the in-tercom, eavesdropped on their conversation, and alleged-ly heard Texeira say, "Kenny [Trajano] says that Williscan't work more than regular shift, can't work any over-time, are you going to send anybody else up here?"Levesque allegedly replied that he would get back toTexeira on that question. Levesque, however, deniedthat he had any such conversation. The record does notindicate what, if anything, transpired when Willis got toTexeira's crew, or thereafter.Several of Respondent's witnesses testified that it wasnot unusual for employees to be switched among variouscrews.General Counsel contends that Respondent caused orattempted to cause Crouse to deprive Willis of overtimeand that Respondent, through agents functioning as jobstewards and laborer foremen, have arbitrarily and capri-ciously controlled and administered the overtime system.The record utterly fails to support these contentions.There is no substantial evidence that the Union's stewardor its business manager played any role in the assignmentof overtime, either generally or specially in regard toWillis. Neither is there evidence to support the conten-tion that the laborer foremen were agents of the Union.The Union did not participate in their selection as fore-men, either by recommendation or appointment; their se-lection rested solely in the hands of Crouse's manage-ment. Moreover, none of the foremen involved hereinwere or had been union officers at any time in the recentpast. The mere fact that they were members of theUnion is not sufficient to establish that they were also itsagents. Tower Hotel Company, d/b/a Holiday Inn River-front, 250 NLRB 99 (1980). Compare International Asso-ciation of Heat and Frost Insulators and Asbestos WorkersLocal No. 53 (McCarty and Armstrong), 185 NLRB 642(1970), where the foremen's ties to, and control by, theirunion were far more extensive than those of the foremen LABORER'S, LOCAL NO. 721199herein. Further, I would not find an agency relationshipbased upon the assertion that these foremen might be be-holden to the Union for past or future referrals as labor-ers or foremen. Accordingly, I shall recommend thatthese allegations be dismissed.I further find that Andrews' statement to Willis, to theeffect that he did not have to justify bumping Willisfrom overtime work, did not violate Section 8(b)(l)(A)of the Act. In the instant case, the practice and theBuilding and Site Construction Agreement privileged thesteward to work all overtime. While General Counselcontended that Respondent controlled the assignment ofovertime to laborers and violated the Act by assigningovertime in arbitrary and capricious ways, it did not con-test the legality of the provision which gave stewardspriority for overtime work. Such a provision is not nec-essarily unlawful. See International Union, United Auto-mobile, Aerospace and Agricultural Implement Workers ofAmerica, UA W, and its Local 1331 (Chrysler Corporation),228 NLRB 1446 (1977). See also Dairylea CooperativeInc., 219 NLRB 656 (1975). In light of the uncontestedpropriety of this provision, it cannot be said that An-drews' statement that he did not have to justify bumpingWillis from overtime work restrained or coerced Willis.Accordingly, I shall recommend that this allegation ofthe complaint also be dismissed.B. Case -CB-4839On April 1, the laborers employed by Crouse staged awalkout. '' Other crafts joined the walkout.Business Manager Palavanchi was aware of the labor-ers' walkout and came to the construction gate wheremost of the laborers and other employees were congre-gating and picketing around noon on April 1. Whilethere, he appointed John Andrews, the Union's steward,to be in charge of the picket line activity. He also metwith the police officers in charge at the scene. Palavan-chi assured the police of the Union's cooperation inkeeping the picketing orderly and peaceful and advisedthe police as to where he could be reached if there wereany problems.Police Sergeant Louis Cappella, of the Plymouth,Massachusetts, police force, was the officer in charge atthe scene of the walkout during the day on April I andwas there, along with other police officers, from themorning hours until 4:30 or 5 p.m. He described thescene as "a routine strike situation," where everyoneobeyed the requests of the police. He described the fol-lowing scene: more than 100 people were in the immedi-ate area of the construction gate with another 50 or 60 inthe surrounding area. The pickets patrolled across theroad, carrying signs. As cars approached the line thepickets would part or, on occasion, the police wouldmove them apart to allow vehicles to enter. Some carsi I Though the walkout was sanctioned by the Local Union, the recorddoes not conclusively establish its causation. One of the reasons mayhave been the layoff of certain laborers, including Peter Palavanchi, thebrother of the business manager. Another might be Crouse's refusal toaccede to Palavanchi's position that the laborer foremen have a voice inthe selection of individuals for layoff. It is not essential to the resolutionof the issues presented herein to determine why the laborers went onstrike.crossed through the line, some backed off, and left.There were no arrests and Cappella received no reportsof damage to any of the vehicles. Nothing occurredwhich caused Cappella to call Palavanchi. In the courseof the picketing, Cappella recognized several unionmembers who were foremen on the jobsite, includingTrajano and Texeira.In addition to the construction gate where the largestgroup of employees had gathered, there were two othergates, the main gate and the shore gate. Sergeant Cap-pella sent police officers to check the other entrances; nopicketing or incidents were reported at those locations.Similarly, Police Sergeant Robert Webb was in chargeof the police at the construction gate from approximately4:30 p.m. on April 1 until approximately 2 a.m. on April2. His description of the picketing was similar to Cappel-la's except that there were fewer pickets present in theevening. He observed union steward Andrews at the siteand spoke to him briefly, directing him to let cars enterand leave the site. Only one incident of damage to a ve-hicle was reported to him; someone had let the air out ofa car's tires down in the parking lot, which was morethan 1000 yards from the area of the picketing. Webb re-turned at 7 a.m. on April 2 and observed a small groupof pickets continuing to walk in the area of the construc-tion gate. Vehicles entered and left.Crouse's Laborer Superintendent Jones testified thathe went out to the picket line at about noon on April 1to talk to Louis Palavanchi, riding in a van to the junc-tion of Rocky Hill Road and the access road. The vehi-cle was not impeded in any way when he did so. He gotout and talked to Palavanchi and Andrews. As the vandrove back in, the driver stopped in the crowd of picketsto talk to someone; while he did so, Foreman KennethTrajano came over to them and asked what they needed.While stopped in the midst of the pickets there was noiselike the slapping of hands on the side of the truck. Jonesdrove out again at 4 p.m., in line with other cars, and asthey did so they stopped and spoke to a few of pickets.All the cars went through without being impeded, hetestified.Crouse's fuel accountant, Michael Davis, testified thathe attempted to enter through the construction gateabout 12:30 p.m. on April .About 40 people were mill-ing around and Davis stopped. The guard advised himnot to try to enter. Davis saw Foreman Trajano andasked if Trajano thought he could get in. Trajano toldhim "It's up to you, Mike." When Davis decided not toattempt to enter, Trajano allegedly thanked him for hissupport. Davis saw other union member-foremen on theline and saw Louis Palavanchi several car lengths awayfrom the line of pickets. He described the pickets aswalking in a circle, in front of the gate, approximately 3to 4 feet apart from one another.Crouse's project manager, Lloyd Dyal, drove to themain gate about 2 p.m. on April 1. He saw about 12 menthere, some of whom were carrying signs which saidsomething to the effect that Crouse was unfair or thatthere were unsafe practices. He did not attempt to enter.At 5 or 5:30 p.m., Dyal attempted to drive through theconstruction gate where he saw 100 to 150 workers con-LABORER'S, LOCAL NO. 721 199 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDgregating. He saw union steward Andrews over to theside of the group and drove over to talk to Andrews.When he eased his car into the crowd of pickets, some ofthem jumped on the hood of his car and rocked it. Ac-cording to Dyal, he panicked and drove on through. Ashe did so, the windshield wipers and some of the chromewere broken off his car. Some of the pickets chased himdown the road toward the parking lot. He subsequentlydrove out of the site, in a convoy of cars. He said that itwas "tight" but they got out. The following morning,Dyal observed that his car had four flattened tires.Howard Bailey, Crouse's project manager at PilgrimStation, left the site via the shore gate at about 5:30 p.m.on April 1. There were six to eight people congregatingat the gate and a vehicle partially blocking it. He sloweddown as he went through and, hearing a crash behindhim, immediately turned to see someone who he believedto be Peter Palavanchi, the brother of the business man-ager, drop a piece of yellow pipe. The rear window onBailey's car had been smashed in. He saw no union offi-cers or stewards at the shore gate at that time.Peter Palavanchi was a union member but held nooffice in the Union. He had been laid off on the day pre-ceding the start of the work stoppage. Peter Palavanchidenied that he was at the construction site on April 1,claiming that he had been out searching for work all thatday. He denied damaging Bailey's car.General Counsel contends that by maintaining a picketline which blocked and impeded ingress to and egressfrom the Pilgrim Station, and by the conduct of itsagents in damaging the vehicles of Bailey and Dyal, Re-spondent has violated Section 8(b)(1)(A) of the Act. Re-spondent denies that it unlawfully impeded ingress andegress and denies responsibility for the conduct of peoplewho were not its agents.In Teamsters Local 860, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (Delta Lines, Inc.), 229 NLRB 993 (1977), theBoard succinctly stated the applicable agency principles:In determining whether a union is responsible forthe misconduct or persons engaged in picketing, theBoard applies the "ordinary law of agency." TheBoard will, in applying these agency principles,impute the conduct of the union's pickets to theunion only where it is shown that the union, eitheractually or impliedly, authorized the picket's con-duct beforehand or ratified the conduct after it oc-curred. For example, where an authorized unionrepresentative such as a union official or picket cap-tain participates in picketing misconduct or is pres-ent at the time the misconduct occurs, the Boardwill not hesitate to find that the union is responsi-ble. Similarly, where the union has knowledge of itspickets' misconduct but fails to take steps "reason-ably calculated" to control that misconduct, theBoard readily imputes responsibility for the miscon-duct to the union. Where, however, pickets engagein misconduct which has been specifically forbiddenby the union, and this misconduct is not brought tothe union's attention, or is of an isolated or nonre-curring nature (so that the union has no opportunityto prevent it from recurring), the union will not beheld responsible for that misconduct. [Citationsomitted.]John Andrews, the steward, was present at the con-struction gate from early morning until late in the eve-ning of April 1, and was specifically assigned, by Pala-vanchi, to be in charge of picketing. Applying the princi-ples described above, I therefore conclude that theUnion is responsible for whatever picket line misconductoccurred during the picketing at the construction gate. '2The evidence indicates that the Union picketed at thatlocation with a large number of employees and that vehi-cles attempting to enter or leave through that gate weredelayed, at least for brief periods of time. On at least onesuch occasion, pickets rocked or jumped on a vehicle,damaging it, and on another, they slapped the vehicle. Ifind that the delaying of the vehicles, together with therocking, jumping on, damaging, or banging on vehicles issufficient to establish restraint and coercion of the em-ployees who were either in the cars or in the vicinity.See Shopmen's Local Union No. 455, International Associ-ation of Bridge, Structural and Ornamental Iron Workers,AFL-CIO (Stokvis Multi-Ton Corp.), 243 NLRB 340(1979), and General Teamsters, Chauffeurs and HelpersLocal Union 298, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America(Schumacher Electric Corporation), 236 NLRB 428 (1978).I cannot find, however, that the Union is responsiblefor the incident involving damage to the vehicle ofHoward Bailey, which occurred at the shore gate. Theshore gate was a quarter of a mile or more away fromthe junction of the access road and Rocky Hill Roadwhere the majority of the pickets and other employeeshad gathered. No picketing was authorized at that loca-tion and no agents of the Union were stationed there orwere involved in the incident. Even assuming that itcould be concluded from the record herein that PeterPalavanchi was at the shore gate at 5:30 p.m. on April 1,and further that he smashed in Bailey's rear window, itcannot be said that the Union is responsible for his con-duct. Peter Palavanchi is a union member and is thebrother of the business manager. These facts, alone, arenot sufficient to create an agency relationship. HolidayInn Riverfront, supra. Neither were there incidents ofsuch a recurring nature that one could place on theUnion the obligation to police each of the gates. Accord-ingly, I shall recommend that this allegation of the com-plaint be dismissed.CONCLUSIONS OF LAW1. By blocking the ingress and egress of employees andothers attempting to enter or leave the Pilgrim NuclearPower Station through Respondent Union's picket lineand jumping on, rocking, damaging, or hitting vehiclescrossing said picket line, Respondent Union has re-strained and coerced employees in the exercise of rightsguaranteed them by Section 7 of the Act and has en-2 It is neither necessary nor proper to impute responsibility to theUnion from the presence of union member-foremen on the picket line.See Holiday Inn Riverfront, supra. LABORER'S, LOCAL NO. 721201gaged in unfair labor practices within the meaning ofSection 8(b)(1)(A) of the Act.2. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.3. Respondent has not engaged in any unfair laborpractices not specifically found herein.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(b)(l)(A)of the Act, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeactions designed to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby make the following recommended:ORDER' 3The Respondent, Laborer's International Union ofNorth America, Local No. 721, AFL-CIO, Bracton,Massachusetts, its officers, agents, and representatives,shall:1. Cease and desist from:(a) Restraining and coercing employees in the exerciseof the rights guaranteed them by Section 7 of the Act byblocking the ingress and egress of employees and othersattempting to enter or leave the construction site at thePilgrim Nuclear Power Station through the Union'spicket line and by banging, jumping on, damaging, or13 In the event no exceptions are filed as provided by Sec 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.rocking the vehicles of persons attempting to crossthrough the line.(b) In any like or related manner restraining or coerc-ing employees in the exercise of their rights guaranteedunder Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its office and meeting halls copies of the at-tached notice marked "Appendix." 4 Copies of saidnotice, on forms provided by the Regional Director forRegion 1, after being duly signed by its representatives,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Promptly, upon receipt of copies of the aforesaidnotice from the Regional Director for Region 1, returnto the Regional Director such number of copies of saidnotice as he may request for posting by Crouse NuclearEnergy Services, Inc., at its site on the Pilgrim NuclearPower Station in Plymouth, Massachusetts, the Employ-er being willing, at places where the Employer posts no-tices to its employees.(c) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaints issued inCases -CB-4785 and 1-CB-4833 be dismissed in theirentirety.14 In the event that this Order is enforced by Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."LABORER'S, LOCAL NO. 721 201